DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures have degraded line quality and thus do not meet the requirements of 37 CFR 1.84(L).  The drawings likely contain grayscale elements, and are not completely bi-tonal, i.e. containing only black or white color values.  The grayscale elements cause image degradation in the USPTO electronic filing system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the implied phrase “is described” in line 1.  Correction is required.  See MPEP § 608.01(b).  It is suggested that the first two sentences be amended as follows:
An oil-water fractionation system is positioned within a wellbore on a subsurface end of a production tubing proximate to a production region.
The disclosure is objected to because of the following informalities:
Paragraph 0063, line 6, the word “it’s” should be changed to --its--.
Paragraph 0095, line 1, “The method of claim 41” is incorrect and should be changed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 11-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar et al. (US 2013/0014944, hereinafter Mazyar).
With regard to claim 1, Mazyar discloses (especially Figs. 1 and 3) a well completion, comprising:
a wellbore comprising a production tubing positioned within the wellbore (paragraph 0019 discusses that the flow control assembly is part of a production tubular string that is positioned within a wellbore), the production tubing having a surface end proximate a surface region and a subsurface end proximate a subsurface region (this is an inherent property of any production tubular string), the production tubing conveying a portion of a production fluid from the subsurface region to the surface region (this is the function of any production tubular string);
a fractionation system (Fig. 1) positioned within the wellbore proximate to a production region of the wellbore (Mazyar teaches that the assembly is near a fluid source 54, which is the formation), the fractionation system comprising:
a permeable hydrophobic media (12, see paragraphs 0015 and 0029) for preferentially conveying at least the first portion of the production fluid from the production region into the production tubing (paragraph 0021 states that “production of oil” is desired, and thus it is inherent that the first portion of the production fluid, i.e. the oil portion, will be directed into the production tubular); and
a permeable oleophobic media (16, see paragraphs 0015 and 0029) for preferentially conveying at least a second portion (i.e. the water portion) of the production fluid from the production region into a second flow path (Fig. 1 shows the water flowing into a “second flow path” that points downward);
wherein the permeable hydrophobic media and the permeable oleophobic media are in simultaneous hydraulic communication with the production region (Figs. 1 and 3 both show that the hydrophobic and oleophobic materials are both in communication with fluid source or production region 54);
wherein the permeable hydrophobic media is manufactured to provide a relatively high effective permeability to oil, whereby the first portion of the production fluid comprises an oil-enriched stream that flows through the permeable hydrophobic media into the production tubing and is conveyed to the surface region (paragraph 0029, “one of the two subassemblies, e.g., the assembly 50a, can be set having an affinity to a first fluid, while the second of the two subassemblies, e.g., the assembly 50b, can be set having an affinity fo a second fluid.  For example, the body 52a could be hydrophobic, while the 52b is hydrophilic”); and
wherein the permeable oleophobic media is manufactured to provide a relatively high effective permeability to water (see paragraph 0029), whereby the second portion of the production fluid comprises a water-enriched stream that flows through the permeable oleophobic media into the second flow path (Fig. 1 shows a “second flow path” for water, which points downward) for disposing of the water-enriched stream (the phrase “for disposing of the water-enriched stream” is considered the intended result of separating the water from the oil and is given little patentable weight—Mazyar at least teaches separating the water into a second flow path and thus provides the capability of disposing of the water if desired).
Mazyar fails to teach the exact position of the fractionation system with respect to the production tubing.  Thus, Mazyar fails to teach that the fractionation system is on the subsurface end of the production tubing.
(shown in Figs. 1 and 3) on the subsurface end of the production tubing, as examiner hereby takes Official Notice that it is notoriously common to place a filtration/fractionation mechanism at the end of the production tubing, at the position of formation fluid entry into the tubing.
With regard to claim 3, the permeable oleophobic media covers a fluid inlet for the second flow path (the inlet for the water pump 42 in Fig. 1 is considered the “fluid inlet for the second flow path,” and the oleophobic media “covers” this inlet by being positioned upstream of it), and wherein the water-enriched stream flows through the permeable oleophobic media and into the second flow path via the fluid inlet (see “water” flow arrows in Fig. 1).
With regard to claim 4, the permeable hydrophobic media comprises at least one of a polytetrafluoroethylene (PTFE) material or a polyurethane material that has been manipulated such that it is substantially hydrophobic (Mazyar, paragraphs 0067 and 0068).
With regard to claim 5, Mazyar discloses that the permeable oleophobic media comprises a polyurethane material that has been manipulated such that it is substantially oleophobic (paragraph 0021 states that the material can be oleophobic, and paragraphs 0014, 0015, 0019, among many others, discuss polyurethane as a base material).
With regard to claim 8, Mazyar discloses a method for separating production fluid in a subsurface region within a wellbore (Mazyar does not actually illustrate the system being disposed within a wellbore, but does mention in the description that the flow control tool is positioned in a “completion assembly” in a wellbore), comprising:
flowing a production fluid from a reservoir (54) into a production region of a wellbore, wherein the production region is located within a subsurface region of the wellbore that is proximate to a subsurface end of a production tubing positioned within the wellbore (paragraph 0019 discusses that the flow control assembly is part of a production tubular string that is positioned within a wellbore, and this would at least be “proximate” the subsurface end of the production tubing, noting that proximate is broad terminology);
conveying at least a first portion of the production fluid from the production region into the production tubing via a fractionation system (see Figs. 1 and 3 for the fractionation system), wherein the fractionation system comprises a permeable hydrophobic media and a permeable oleophobic media that are in simultaneous hydraulic communication with the production region (hydrophobic and hydrophilic media are elements 12 and 16 as discussed in paragraphs 0015 and 0029, and are in simultaneous communication with fluid source 54, i.e. the formation), and wherein the permeable hydrophobic media is manufactured to provide a relatively high effective permeability to oil, whereby the first portion of the production fluid comprises an oil-enriched stream (i.e. the oil stream that flows upward in Fig. 1) that flows through the permeable hydrophobic media into the production tubing and is conveyed to a surface region of the wellbore (paragraph 0021 states that “production of oil” is desired, and thus it is inherent that the first portion of the production fluid, i.e. the oil portion, will be directed into the production tubular); and
conveying at least a second portion (i.e. the water portion) of the production fluid from the production region into a second flow path (see the water flow path in Fig. 1, which points downward) via the fractionation system, wherein the permeable oleophobic media is manufactured to provide a relatively high effective permeability to water, whereby the second portion of the production fluid comprises a water-enriched stream that flows through the permeable oleophobic media into the second flow path for disposing of the water-enriched stream (the second flow path is the water flow path shown pointing downward in Fig. 1, and this path is for “disposing” of the water, noting that disposing is a broad term and can encompass a number of end uses for the water).
Mazyar fails to teach that the fractionation system is positioned on the subsurface end of the production tubing.  Mazyar simply states that assembly 50 is “a part” of “a production tubular string” (paragraph 0019, last sentence).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Mazyar by placing the fractionation system (shown in Figs. 1 and 3) on the subsurface end of the production tubing, as examiner hereby takes Official Notice that it is notoriously common to place a filtration/fractionation mechanism at the end of the production tubing, at the position of formation fluid entry into the tubing.
With regard to claim 11, Mazyar teaches that a thickness, a porosity, a permeability, and a wettability of the permeable hydrophobic media and the permeable (this is inherently true, as these design elements would be needed in order for Mazyar’s device to function as intended).
With regard to claim 12, Mazyar discloses that the permeable hydrophobic media comprises at least one of a polytetrafluoroethylene (PTFE) material or a polyurethane material that has been manipulated such that it is substantially hydrophobic (see paragraphs 0067 and 0068).
With regard to claim 13, Mazyar discloses that the permeable oleophobic media comprises a polyurethane material that has been manipulated such that it is substantially oleophobic (paragraph 0021 states that the material can be oleophobic, and paragraphs 0014, 0015, 0019, among many others, discuss polyurethane as a base material).
	With regard to claim 16, Mazyar discloses a fractionation system (10), comprising:
a permeable hydrophobic media (12, see paragraphs 0015 and 0029); and
a permeable oleophobic media (16, see paragraphs 0015 and 0029); wherein the permeable hydrophobic media and the permeable oleophobic media are in simultaneous hydraulic communication with a fluid comprising oil and water (system 10 is positioned within “a completion member”—see paragraph 0014—and the completion member is exposed to oil and water);
wherein the permeable hydrophobic media is manufactured to provide a relatively high effective permeability to oil, whereby an oil-enriched stream flows through (see the “OIL” arrow pointing upward in Fig. 1); and
wherein the permeable oleophobic media is manufactured to provide a relatively high effective permeability to water, whereby a water-enriched stream flows through the permeable oleophobic media into a second flow path (see the “WATER” arrow pointing downward in Fig. 1).
With regard to claim 17, Mazyar discloses that the fractionation system is implemented within a wellbore (within a “completion member” as mentioned in paragraph 0014);
the fluid comprises a production fluid (paragraph 0021, “a mixture of oil and water is found downhole and the production of oil is desired”); and
the fractionation system is used to separate the production fluid into the oil-enriched stream and the water- enriched stream within a subsurface region of the wellbore (the separation occurs downhole, as system 10 is placed downhole in a “completion member”).
With regard to claim 18, a thickness, a porosity, a permeability, and a wettability of the permeable hydrophobic media and the permeable oleophobic media are specifically tailored to separate the fluid into the oil-enriched stream and the water-enriched stream (this specific “tailoring” is inherently done, as the system 10 does in fact function to separate oil and water, see Fig. 1 which shows the separate streams).
With regard to claim 19, Mazyar discloses that the permeable hydrophobic media comprises at least one of a polytetrafluoroethylene (PTFE) material or a polyurethane (see paragraphs 0067 and 0068).
With regard to claim 20, Mazyar discloses that the permeable oleophobic media comprises a polyurethane material that has been manipulated such that it is substantially oleophobic (paragraph 0021 states that the material can be oleophobic, and paragraphs 0014, 0015, 0019, among many others, discuss polyurethane as a base material).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar in view of Underdown et al. (US 2003/0080061, hereinafter Underdown).
With regard to claim 2, Mazyar fails to disclose that the permeable hydrophobic media covers a plurality of perforations on the subsurface end of the production tubing, and wherein the oil-enriched stream flows through the permeable hydrophobic media and into the production tubing via the plurality of perforations.  Instead, Mazyar does not provide details of how the hydrophobic media would actually be incorporated into the production tubing.
Underdown discloses a completion assembly in which a hydrophobic media (64) covers perforations (60) in production tubing (56).  An oil-enriched stream of fluid flows through the hydrophobic media and into the production tubing via the perforations (60).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Mazyar such that the hydrophobic media was provided as a membrane that covers perforations in the production tubing, as Underdown teaches that such an arrangement was common in the art of downhole completions.
Claims 6, 7, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar in view of Woie et al. (US 2009/0014171, hereinafter Woie).
With regard to claims 6 and 14, Mazyar fails to disclose that the second flow path (i.e. the flow path for water) comprises an annulus between the production tubing and a production casing.
Woie discloses a completion assembly in which a second flow path (i.e. a water flow path) is in an annulus between a production tubing (2) and a production casing (4, see Fig. 2, in which water flows into the second flow path in the annulus 10 and is disposed into the formation rock).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Mazyar such that the second flow path was in the annulus between the production tubing and a production casing, as Woie discloses that such a configuration would allow for underground disposal of the produced water, which avoids the expense of water purification at the surface (Woie, paragraphs 0001 and 0002).
With regard to claim 7, Mazyar fails to disclose that the well completion comprises a dual concentric completion, and wherein the second flow path comprises a second production tubing that is concentric with the production tubing.
Woie discloses a dual concentric completion (Fig. 2) where the second flow path (i.e. the water flow path) is a second production tubing (note how water flows within the outer concentric tubing in region 40).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-
With regard to claims 9, Mazyar fails to disclose injecting the water-enriched stream into another subsurface region via the second flow path.
Woie discloses a completion assembly in which a second flow path (i.e. a water flow path) leads to another subsurface region into which the water is injected (see Fig. 2, in which water flows into the second flow path in the annulus 10 and is disposed into the formation rock).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Mazyar such that the produced water was injected into another subsurface region, as Woie discloses that underground injection avoids the expense of water purification at the surface (Woie, paragraphs 0001 and 0002).
With regard to claim 15, Mazyar fails to disclose sealing the annulus proximate the subsurface end of the production tubing via a production packer; and
allowing the water-enriched stream to bypass the production packer to flow into the annulus.
Woie discloses a fractionation system and completion assembly, in which the annulus proximate the subsurface end of a production tubing (2) is sealed with a packer (22), such that water is flowed via a second flow path into the annulus (10) by bypassing the packer (22—note how the flow bypasses the packer 22 through valve 44).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar in view of Ramakrishnan et al. (US 2013/0025856, hereinafter Ramakrishnan).
With regard to claim 10, Mazyar fails to disclose conveying the water-enriched stream to the surface region via the second flow path.
	Ramakrishnan discloses that produced water can be treated in various ways, e.g. either reinjecting or being brought to the surface (see Abstract, last sentence).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Mazyar such that the produced water was brought to the surface, as Ramakrishnan teaches that there are essentially only two solutions with regard to how to deal with produced water, and thus It would have been obvious to try bringing the fluid to the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676